Citation Nr: 1704988	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  10-31 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1970 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded the case for additional development of evidence in October 2014.  


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In a February 2013 letter, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. The letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service records and VA and private treatment records. Although efforts were made to obtain the Veteran's Social Security Administration (SSA) records, VA was informed in September 2012 that said records had been destroyed, and the Veteran has not identified additional records to be obtained. Further, the Veteran has undergone several relevant VA examinations to date. The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided rationales for the opinions expressed. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, in August 2014, the Veteran was afforded a videoconference hearing before the undersigned VLJ during which the Veteran presented oral arguments in support of his claim. Per the provisions of 38 C.F.R. § 3.103(c)(2) (2016), the VLJ who conducts such a hearing must fulfill the duty to (1) fully explain the issues; and (2) suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, the VLJ clearly identified the issue on appeal and the hearing focused on the elements necessary to substantiate the claim.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim. Further, the VLJ solicited information as to any potentially outstanding evidence, and neither the Veteran nor his representative have suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016).

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. 

Stegall Considerations

This claim was previously remanded by the Board in October 2014. At that time, the RO was instructed as follows: (1) Implement the Board's grant of entitlement to service connection for a functional gastrointestinal disability; (2) schedule the Veteran for a VA examination to assess the functional impact of the Veteran's disabilities on his ability to secure or follow substantially gainful occupation; 
(3) refer the claim to VA's Director of Compensation Service if the requisite percentage minimums were not met; (4) readjudicate the matter on appeal; and 
(5) issue a Supplemental Statement of the Case (SSOC) if the benefit sought remained denied. 

A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Here, the Veteran was awarded a 30 percent disability rating for a functional gastrointestinal disability, effective April 23, 2010, in a November 2014 rating decision. The Veteran underwent subsequent VA examinations in May 2015 and April 2016. Upon the RO's determination that the requisite percentage minimums were present in the Veteran's case, such that referral was not necessary, the claim was readjudicated and SSOCs were issued in January 2016 and May 2016.  

Accordingly, the Board finds that there has been substantial compliance with its October 2014 remand directives. The Board will therefore review the merits of the Veteran's claim. 

Legal Criteria and Analysis

The Board now turns to the Veteran's claim for entitlement to a TDIU.

VA will grant a TDIU when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with his or her education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). The central inquiry in a TDIU claim is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A total disability rating for compensation may be assigned when the veteran receives less than a total disability rating (less than 100 percent) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Regulations provide that if a veteran is service-connected for one disability, it must be rated as 60 percent disabling or more. If a veteran is service-connected for two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (2016). In making this determination, the following will be considered one disability: 1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; 
(3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a) (2016).

However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of whether a veteran satisfies the above percentage evaluations. 38 C.F.R. § 4.16(b) (2016). In such a case, the Board may not assign a TDIU without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016). As such, the Board will consider whether a particular job is realistically within the physical and mental capabilities of the veteran.  

Turning to the Veteran's claim, the Board first finds that the Veteran meets the preliminary schedular criteria for consideration for entitlement to a TDIU throughout the entire rating period on appeal. Effective July 20, 2012, the Veteran is service-connected for the following disabilities: (1) Anxiety disorder, rated as 70 percent disabling; and (2) a functional gastrointestinal disability, rated as 30 percent disabling. The combined evaluation for these disabilities is 80 percent. As such, the Veteran meets the preliminary schedular criteria for consideration for entitlement to a TDIU. See 38 C.F.R. § 4.16 (2016).

Thus, the Veteran may be awarded a TDIU if evidence shows that his service-connected disabilities preclude substantial and gainful employment. However, the Board finds that the competent evidence of record does not support such a conclusion. 

To that end, the Veteran underwent VA psychiatric examination in July 2012. At that time, the VA examiner noted that the Veteran was retired from his position as a welder with a steel mill company. Current symptoms were reported as depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a work-like setting. Due to said symptoms, a global assessment of functioning (GAF) score of 59 was assigned. As such, the VA examiner opined that the Veteran experienced occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. However, the Veteran was noted to be generally functioning satisfactorily, with normal routine behavior, self-care, and conversation. 

The Veteran underwent subsequent VA esophageal examination in May 2015. At that time, the Veteran reported previous work as a welder and employment at a state school working with children. The Veteran further noted very frequent episodes of epigastric discomfort, but reported that said symptoms did not limit his functioning. Instead, the Veteran was assessed as disabled secondary to chronic obstructive pulmonary disease (COPD), which had prevented his employment since approximately 2002. 

The Veteran's gastrointestinal disability was additionally evaluated during an April 2016 VA examination. At that time, the VA examiner opined that the Veteran's disability did not impact his ability to work, as his primary symptom of chronic constipation with diverticulosis was found to be clinically stable. Similarly, upon completion of a VA esophageal examination that same month, a VA examiner reported that the Veteran's symptoms did not impact his ability to work, as his gastroesophageal reflux disease (GERD) was found to be clinically stable with the use of daily medication. Thus taken in combination, a VA examiner concluded that it was less likely than not that the Veteran's service-connected gastrointestinal disability rendered him unable to secure or follow a substantially gainful occupation. In doing so, the examiner noted that the Veteran's symptoms were clinically stable, such that they essentially had no significant impact on his employability or work abilities, and did not affect any physical or mental capacities of the Veteran or demands of a job. 

That same month, the Veteran underwent VA psychiatric examination. At that time, the Veteran reported prior employment as a welder for approximately 30 years. However, the Veteran noted unemployment since 2002, as a result of his congestive heart failure and COPD. Throughout the course of the Veteran's employment, he recalled positive interactions with supervisors and coworkers, and the ability to work independently, as the Veteran mostly worked alone. The Veteran further recalled working efficiently in completing his tasks. Upon examination of the Veteran, current psychiatric symptoms of anxiety, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships were reported. As a result, the VA examiner concluded that the Veteran experienced occupational and social impairment with reduced reliability and productivity as a result of his psychiatric disability. By way of rationale, the examiner noted that the Veteran's psychiatric disability was considered mild to moderate, and caused occupational impairments in the areas of attention, concentration, and memory.

In light of the above, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure and maintain substantial and gainful employment. Instead, the Veteran's VA examiners have consistently asserted that the Veteran's relevant symptoms cause only mild to moderate functional impairment, such that the impact on his employability is notably limited. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008)(holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"). To that end, the full range of the Veteran's gastrointestinal symptoms are properly managed with the use of medication, thereby causing no interference with the Veteran's employability. Further, although the Veteran experiences ongoing psychiatric symptoms including anxiety and interpersonal constraints, said symptoms are indicative only of moderate impairment with regard to the Veteran's occupational functioning. Thus taken in combination, the Board finds that the Veteran's service-connected disabilities do not significantly impair the Veteran's employability, and certainly do not prohibit it. 

Further, the Veteran's own testimony tends to contradict his tacit implication that entitlement to a TDIU is warranted in this case. Here, the Veteran has consistently reported that his retirement in 2002 was due to complications stemming from his COPD, and not to any symptoms as caused by his service-connected disabilities. See VA Examinations dated May 2015 and April 2016. Although the Veteran testified in August 2014 that he experienced some anxiety and irritability during his work with schoolchildren, he later reported positive interpersonal relationships and the ability to function independently at work during his April 2016 VA examination. As such, the Veteran's testimony does not reliably establish that his service-connected disabilities and the symptoms thereof have caused such functional impairment as to render the Veteran unemployable. 

Instead, the additional evidence of record tends to support the Veteran's repeated contention that his unemployability is due to his nonservice-connected disabilities. A January 2003 private treatment letter diagnoses the Veteran with pulmonary fibrosis, and indicates that the condition is so severe as to "literally tether[]" the Veteran to a continuous oxygen supply. Additionally, a March 2003 private treatment letter classifies the Veteran as permanently disabled according to the New York Cardiac Disability Scale, as due to his cardio respiratory condition that prohibited the Veteran from engaging in physical work of any kind. Subsequent private treatment records indicate that the Veteran's condition has not resolved to any significant extent, and thus continues to greatly restrict his ability to function. To that end, during the August 2014 hearing, the Veteran presented with an oxygen tube and the use of a walker as required to maintain his nonservice-connected cardiac disabilities. As such, the Board finds that the Veteran's unemployability is more likely than not due to his nonservice-connected disabilities.  

In making this determination, the Board does not overlook the Veteran's contention that a TDIU is warranted in this case. A veteran is competent to provide evidence about the symptoms he experiences, and thus the Veteran's lay statements about the impact of his psychiatric and gastrointestinal disabilities on his employability are relevant considerations in determining entitlement. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to assess the impact of his disabilities, both service-connected and not, on his employability. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). As such, the Board lends greater probative value to the medical opinions of record.

In doing so, the Board finds that the competent, probative evidence of record does not establish that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation. As such, entitlement to a TDIU is denied.  


ORDER

Entitlement to a TDIU is denied. 





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


